Order entered April 3, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01480-CV

       ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY, Appellant

                                            V.

                              CHACON AUTOS LTD., Appellee

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-17-03130-D

                                        ORDER
      Before the Court is appellant’s March 29, 2019 second motion and unopposed

supplemental motion for extension of time to file its brief.     We GRANT the motion as

supplemented and ORDER appellant’s brief due on April 5, 2019.


                                                  /s/   ERIN A. NOWELL
                                                        JUSTICE